—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 10, 1998, which denied claimant’s application to reopen and reconsider a previous decision denying his application for unemployment insurance benefits.
*573The record demonstrates that claimant failed to timely appeal a March 14, 1995 decision by the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because he was terminated from his position as a financial aide officer due to misconduct. In a July 10, 1998 decision, the Board denied claimant’s application to reopen and reconsider the March 1995 decision, prompting this appeal by claimant. We affirm. Initially, our review of the record discloses no abuse of the Board’s discretion in denying claimant’s application for reconsideration of its prior decision (see, Matter of Semiletov [Commissioner of Labor], 253 AD2d 931). In any event, were the matter properly before us, we would find substantial evidence to support the Board’s ruling that claimant was discharged for striking a co-worker and that he was therefore guilty of disqualifying misconduct (see, Matter of Kahn [Commissioner of Labor], 249 AD2d 669) and was properly charged with a recoverable overpayment of benefits.
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.